Citation Nr: 1802386	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-41 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from March 1957 to March 1960 with the Army National Guard of Minnesota.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having carefully reviewed the record, the Board finds that VA has not provided the Veteran with the required notice of how to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus. 

On this record, service connection was denied for bilateral hearing loss and tinnitus in May 2010.  The Veteran was notified of the decision and did not appeal the decision or submit new and material evidence within one year of the decision.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b).

The May 2010 rating decision was based on the evidence failing to show that bilateral hearing loss or tinnitus was the result of disease or injury incurred during active duty for training or from injuries incurred while on inactive duty for training.  

The terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  When providing the notice required by the Veterans Claims Assistance Act of 2000 (VCAA), it is necessary, in most cases, for VA to inform the claimants seeking to reopen a previously and final disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Although the Veteran was provided a February 2010 VCAA letter prior to the May 2010 rating decision, that letter was furnished to the Veteran in conjunction with his original claim and does not explain what constitutes new and material evidence in order to reopen a previously disallowed claim.  After the Veteran submitted his November 2015 request to reopen his bilateral hearing loss and tinnitus claims, there is no evidence that the AOJ sent a VCAA notice letter informing the Veteran of what what evidence is necessary to reopen a previously disallowed claim.  Thus, appropriate VCAA notice has not been furnished to the Veteran in conjunction with his current appeal.

Therefore, a remand is necessary for issuance of an appropriate VCAA letter on the claims of whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue to the Veteran an appropriate VCAA notice letter on the claims, to include notification of the requirements to establish service connection and to reopen the previously denied claims, which specifically inform him of why service connection for his bilateral hearing loss and tinnitus claims had been previously denied, and the nature of the evidence needed to reopen those claims.

2.  Thereafter, readjudicate all issues on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded an appropriate amount of time to respond before returning the matter to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




